Citation Nr: 1011025	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  07-27 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for cold weather 
injuries to the feet.

2.  Entitlement to a compensable rating for a left inguinal 
hernioplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1948 to June 
1952, from August 1952 to August 1958, and from August 1958 
to October 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Veteran appeared and provided testimony before the 
undersigned Acting Veterans Law Judge (AVLJ) in November 
2009.  A transcript of the hearing has been associated with 
the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a compensable rating for left 
inguinal hernioplasty is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's cold weather injuries of the feet are likely 
related to his active service.


CONCLUSION OF LAW

The criteria for service connection for cold weather injuries 
to the feet have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  In the absence of proof of a 
current disability, there can be no valid claim.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's original service records are missing.  Searches 
at the National Military Personnel Records Center (NPRC) 
indicated that the Veteran's records were presumably lost in 
a fire in 1973.  Copies of service treatment records (STRs) 
have been obtained but service personnel records (SPRs) have 
not been found.  The Board realizes that in such situations 
there is a heightened obligation to explain findings and 
conclusions and to carefully consider the benefit of the 
doubt doctrine.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In this case, the Veteran seeks service connection for cold 
weather injuries to the feet.  The Veteran claims that his 
injuries are the result of exposure to extreme cold while 
stationed in Korea.  The Veteran's DD Form 214 from his third 
period of active service indicates that he was not stationed 
overseas.  The DD Form 214s for the Veteran's first two 
periods of active service are unavailable.  As noted above, 
the Veteran's SPRs were lost in the 1973 fire, thus the Board 
must look to other sources to verify the Veteran's alleged 
service in Korea.

In support of the Veteran's claim that he served in Korea, 
the Veteran's brother submitted a statement indicating that 
he and the Veteran served together in Korea in 1950 and 1951 
in the 90th Field Artillery B Batter, 25th Infantry Division.  
In support of his statements, the Veteran's brother submitted 
his DD Form 214 as well as photographs of him and the Veteran 
while serving in Korea.  One photo appears to be a clipping 
from a newspaper with a caption indicating that the Veteran 
and his brother were serving with two other sets of brothers 
in Korea.  Also submitted is a website article detailing the 
unit history of the 25th Infantry Division as well as another 
article discussing the 25th Infantry Division's participation 
in the Korean War.  The second article specifically states 
that the entire 25th Infantry Division served in Korea by 
July 18, 1950.  

Viewing the evidence in the light most favorable to the 
Veteran, the Board concedes that the Veteran served in Korea.  
Notably, the Board notes that the issue of whether the 
Veteran had active service is not at issue, but where the 
Veteran served while on active service is a pertinent finding 
necessary to decide the case.  The former requires service 
department verification, see Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992), while the latter can be established by lay 
testimony and additional materials, as in this case.

The Board reviewed the copies of STRs, but found no 
indication for treatment or complaint of bilateral foot 
injuries or disabilities during service.  However, it is 
unclear whether the Board has a complete set of the Veteran's 
STRs for review.

The Veteran had a VA examination in September 2006.  The 
examiner did not review the claims file; however, the 
examiner obtained a detailed history from the Veteran.  
During the examination, the Veteran reported experiencing 
pain in his feet since serving in Korea, mainly because of 
cold.  The Veteran stated that his feet are sensitive to cold 
but that he does not have Raynaud's disease.  He reported 
that the pain is caused by walking 25 yards.  The Veteran 
reported calf pain at rest at times with persistent coldness 
in the extremities.  The Veteran also indicated recurrent 
fungal infections and disturbances of nail growths.  He said 
that his body feels cold in hot weather and that at time his 
feet swell up.  The pain also disturbs his sleep.  During 
cold weather, the Veteran suffers burning pain while standing 
and walking.  The Veteran reported having bypass surgery in 
the legs.

The physical examination showed atrophic skin changes, 
absence of hair, and dystrophic nails.  Raynaud's syndrome 
was not present.  The color of the feet was abnormal, as the 
feet were ashen in color.  The Veteran had fungus on his feet 
and nails and his feet were cold upon palpation.  

The examiner stated that the Veteran's nail changes, hair 
loss, and atrophic skin changes are residuals of cold 
exposure.  In an addendum, the examiner diagnosed the Veteran 
as having status post cold weather injury to the feet with 
residual abnormal texture of the skin on the feet, fungus of 
the toes, coldness on palpation, and absent hair growth.  It 
was noted that the Veteran's bypass surgery of the legs was 
due to vascular disease, unrelated to the cold weather 
injury.

Also reviewed was the Veteran's testimony provided before the 
Board in November 2009.  During the hearing, the Veteran 
testified that while in Korea, he was stationed in the 
mountains.  He said he was told that the temperature was 24 
below zero but that he did not know for sure.  He stated that 
the area was cold and that he was exposed to cold 
temperatures for long periods of time.  The Veteran said he 
was stationed in Korea for fifteen months and that his feet 
got wet several times in the freezing climate.  Regarding the 
cold weather injuries, the Veteran stated that he started 
seeing symptoms after separation from service.  He said that 
the balls of his feet hurt and that he has toenail loss.  

The Board has reviewed the evidence in the light most 
favorable to the Veteran and has taken into consideration 
that the Veteran's service records were destroyed by the 1973 
fire.  Based upon the evidence, the Board finds that the 
Veteran's testimony of cold exposure in Korea is credible and 
consistent with the findings of the September 2006 VA 
examination report which, in turn, found the Veteran to 
manifest cold injury residuals.  There is no lay or medical 
evidence establishing another source of cold weather injury.  
As such, service connection for cold weather injuries to the 
feet is warranted.  The appeal is granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

Service connection for cold weather injuries to the feet is 
granted.


REMAND

The Veteran seeks a compensable rating for his service-
connected left inguinal hernioplasty.  During the Veteran's 
testimony before the Board, the Veteran indicated that his 
condition has worsened since his October 2006 VA examination.  
Specifically, he testified that a recent medical check-up at 
a VA medical facility revealed a recurrence of the hernia.  
Updated medical records have not been obtained and associated 
with the claims file.  These relevant records, which are not 
associated with the claims folder, must be obtained prior to 
any further adjudication of this claim.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (holding that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file).

In addition, where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  38 U.S.C.A. § 5103A(d); 
see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green 
(Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  Because 
the Veteran indicated that his service-connected disability 
has worsened, the Board finds that an updated VA examination 
is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

1.  The RO should obtain updated treatment 
records from VA medical facilities, to 
include the Oklahoma City VA Medical 
Center.

2.  After obtaining the updated VA 
treatment records, if any, schedule the 
Veteran for a VA examination to determine 
the nature and severity of his service-
connected left inguinal hernioplasty.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims folder 
and remand have been reviewed.  

All pertinent symptomatology and findings 
associated with the Veteran's service-
connected left inguinal hernioplasty 
should be reported in detail.

Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

3.  Then, readjudicate the Veteran's claim 
on appeal.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


